UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6834


DEMETRIUS D. SMALLS,

                    Petitioner - Appellant,

      v.

KENNETH NELSON, Warden of Lee County,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Sherri A. Lydon, District Judge. (2:19-cv-02669-SAL)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demetrius D. Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius D. Smalls seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Smalls that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy,

858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Smalls has waived appellate review

by failing to file objections to the magistrate judge’s recommendation after receiving

proper notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2